Citation Nr: 1025638	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-39 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Fargo, 
North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1987 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Fargo, North Dakota.  

The Veteran was afforded a hearing at the RO before the 
undersigned in June 2009.  A written transcript of this hearing 
is of record.  

The issue of entitlement to service connection for 
depression, to include as secondary to service-connected 
fibromyalgia and bilateral knee disabilities, was raised 
during the Veteran's June 2009 hearing, but has not yet 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this issue, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that she is entitled to a disability 
evaluation in excess of 20 percent for her service-connected 
fibromyalgia.  For historical purposes, the Veteran was 
originally granted service connection for fibromyalgia in a 
December 2000 rating decision.  A 20 percent disability rating 
was assigned, effective May 23, 1998 under Diagnostic Code 5025.  
In April 2007, the Veteran filed a claim for an increased 
disability evaluation that was denied by the RO in the July 2007 
rating decision, from which she perfected her appeal.  

Fibromyalgia, with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like symptoms, is to be 
evaluated as follows: for symptoms that are constant, or nearly 
so, and refractory to therapy, a 40 percent rating is to be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2009).  If 
the symptoms are episodic, with exacerbations often precipitated 
by environmental or emotional stress or by overexertion, but that 
are present more than one-third of the time, a 20 percent 
evaluation is warranted.  Id. 

However, as outlined below, additional evidentiary development is 
necessary before appellate review may proceed on this matter.  

Initially, the Board notes that the Veteran was last afforded a 
VA examination for her fibromyalgia in May 2007.  During her June 
2009 Board hearing, the Veteran testified that, while her ankle 
pain improved somewhat, her back and hip pain had increased since 
the previous VA examination.  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability or 
that the current rating may be incorrect.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA examination 
and the Veteran's contention that the pertinent disability had 
increased in severity).  As it has been three years since the 
Veteran's last VA examination, and given her contention that her 
fibromyalgia has worsened in certain areas, the Board is of the 
opinion that the Veteran should be afforded a new VA examination 
to determine the current severity and all manifestations of her 
service-connected fibromyalgia before appellate review proceeds.  

Furthermore, additional VA treatment records for the Veteran need 
to be obtained.  She testified during her hearing that she was 
scheduled for mental health appointments in May and June 2009, 
and that this treatment was related to her fibromyalgia.  The 
record contains a copy of the May 2009 appointment with the Fargo 
VA Medical Center (VAMC), but this is the most recent VA mental 
health treatment of record.  Likewise, a May 2009 rheumatology 
note from the Fargo VAMC is the most recent evidence of treatment 
for the Veteran's fibromyalgia.  As such, VA treatment records 
dated since May 2009 should be obtained.  

Finally, in her December 2008 substantive appeal, the Veteran 
contended that her service-connected fibromyalgia affected her 
ability to perform "normal" work or daily activities.  She 
testified during her hearing that she was involved in a 
vocational rehabilitation program with VA that referred her to 
the Altru Health System for a pain assessment and then to VA for 
mental health treatment.  The Veteran submitted a copy of the 
Altru Rehabilitation Center pain assessment performed in February 
2009, and a May 2009 VA mental health record at the time of her 
hearing.  But the record does not reflect that her VA vocational 
rehabilitation file was obtained by the RO.  The file should be 
obtained and incorporated into the Veteran's claims file before 
appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should obtain all medical 
records regarding the Veteran's treatment 
at the VAMC in Fargo, North Dakota, for 
the period from May 2009 to the present, 
to specifically include her mental health 
and rheumatology treatment records, and 
any additional VA and non-VA medical 
records identified by her.  Once these 
records have been obtained, they must be 
incorporated into the Veteran's claims 
file.  If any records are unavailable, the 
Veteran and her representative should be 
so notified in writing.

2.	The AMC/RO should obtain and associate 
with the claims file any VA vocational 
rehabilitation folder pertaining to the 
Veteran.  This would include any 
application made by the Veteran and any 
notice of a decision regarding that 
application and all pertinent vocational 
rehabilitation training records dated from 
April 2007 to the present.  

3.	Thereafter, schedule the Veteran for VA 
examination(s) performed by medical 
specicalist(s) with appropriate medical 
expertise, i.e., rheumatologist or other 
physician(s) specialized in evaluating 
fibromyalgia, to determine the current 
severity and all manifestations of her 
service-connected fibromyalgia.  The 
Veteran's claims files and a copy of this 
remand must be provided to the examiner(s) 
at the time of examination(s) and the 
examination report(s) should indicate if 
the records were reviewed.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The examiner(s) should address the 
following:  

a.	identify the nature and severity of 
all current manifestations of the 
Veteran's service-connected 
fibromyalgia.  

b.	Specifically address the frequency 
(e.g., constant or episodic) and 
severity of musculoskeletal pain and 
all associated symptoms such as 
fatigue, sleep disturbance, 
stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, 
anxiety, or Raynaud's like symptoms.

c.	Render an opinion as to the impact of 
the Veteran's fibromyalgia on her 
ability to work, if any.  

d.	A complete rationale for all opinions 
expressed must be provided.  

4.	The AMC should review the medical 
opinion(s) obtained to ensure that the 
Board's remand directives were 
accomplished.  Return the case to the 
examiner(s) if all questions posed by the 
Board were not answered.

5.	Readjudicate the Veteran's claim for a 
rating in excess of 20 percent for 
fibromyalgia, based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and her representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate outcome 
of this case. The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



